PER CURIAM.
Appellant appeals her convictions and sentences for two counts of lewd or lascivious exhibition, four counts of promoting sexual performance by a child, and one count of child abuse. We affirm all aspects of Appellant’s convictions and sentences except for the following: we strike the special condition contained in the trial court’s Order of Sex Offender Probation requiring Appellant to pay $1.00 per month to First Step, Inc. of Bay County, Florida, because the trial court failed to orally pronounce that condition at Appellant’s sentencing, see Elmore v. State, 600 So.2d 569, 569 (Fla. 1st DCA 1992); and we remand the written judgment and sentence for correction of a scrivener’s error which designates Appellant’s lewd or lascivious exhibition convictions (Counts I and II) as third-degree felonies when they are *201in fact second-degree felonies. § 800.04(7) (b), Fla. Stat. (2017) (“An offender 18 years of age or older who commits a lewd or lascivious exhibition commits a felony of the second degree .... ”). Because this is a ministerial act, Appellant’s presence is not required. Jackson v. State, 936 So.2d 1172, 1172 (Fla. 1st DCA 2006).
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.